      Case 2:18-cr-00018-KS-MTP Document 201 Filed 02/20/19 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                              CASE NO. 2:18-CR-18-KS-MTP

GLENN DOYLE BEACH, JR., et al.



                                     ORDER

      On February 19, 2019, Defendant Glenn Doyle Beach, Jr. filed several Motions

in Limine [194, 195, 196, 197, 198], and the Government filed an Omnibus Motion in

Limine [200]. Responses to these motions shall be filed on or March 4, 2019.

L.U.Crim.R. 47(C)(1). Replies may be filed on or before March 11, 2019. L.U.Crim.

R. 47(D).

      SO ORDERED AND ADJUDGED this 20th day of February, 2019.

                                            /s/ Keith Starrett
                                            KEITH STARRETT
                                            UNITED STATES DISTRICT JUDGE
